Citation Nr: 0534342	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  04-16 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri




THE ISSUE

Entitlement to payment of dependents' educational assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code, prior to September 2, 2002.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.  The appellant is his daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 decision by the RO.


FINDINGS OF FACT

1.  By a decision entered in June 2000, VA found the veteran 
entitled to a total disability rating, permanent in nature, 
effective from October 1999; he was notified of VA's decision 
in July 2000.

2.  VA first received the appellant's claim for Chapter 35 
benefits on September 2, 2003.


CONCLUSION OF LAW

Chapter 35 benefits may not be paid prior to September 2, 
2002.  38 U.S.C.A. §§ 3513, 3563, 5113, 7722 (West 2002); 
38 C.F.R. §§ 21.1029, 21.1030, 21.1032, 21.3030, 21.3130, 
21.4131 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2000, VA found the veteran entitled to a total 
disability rating, permanent in nature, effective from 
October 1999.  He was notified of VA's decision in July 2000.

The veteran's daughter, the appellant, first enrolled in 
college in August 2000, and continued to attend through 
September 2002 and beyond.  The RO first received a claim for 
DEA benefits under Chapter 35, United States Code, on 
September 2, 2003.  In November 2003, the RO found that she 
was entitled to payment of benefits, but not for any periods 
of enrollment prior to September 2, 2002.

On appeal, the appellant contends that benefits should be 
paid prior to September 2, 2002.  She does not dispute that 
Chapter 35 eligibility was established in June 2000, 
effective from October 1999.  Nor does she allege that she 
filed a claim for Chapter 35 benefits prior to September 
2003.  Rather, she asserts that neither she nor her father 
was ever advised or notified of any Chapter 35 eligibility 
until about September 2003, when they learned of her 
eligibility "by accident."  She maintains that VA should 
have provided her and/or her father an informational booklet 
and/or letter when eligibility for benefits was first 
established.  She contends that, had she been properly 
informed of her eligibility, she would have filed an 
application earlier.  She believes that she should be paid 
benefits beginning from August 2000, when she first entered 
college.

In order to receive benefits under Chapter 35, a claimant 
must file an application as prescribed by the Secretary.  
38 U.S.C.A. § 3513 (West 2002); 38 C.F.R. §§ 21.1030, 21.3030 
(2005).  The general rule with respect to the commencing date 
for payment of such benefits-where a person eligible to 
receive educational assistance under Chapter 35 enters into 
training, and the award is the first award of educational 
assistance for the program of education the eligible person 
is pursuing-is that the commencing date can be no earlier 
than one year before the date of the claim for benefits.  
38 C.F.R. §§ 21.1029(b), 21.3130(e), 21.4131(d)(1) (2005).  A 
potential exception to this rule is set out at 38 U.S.C.A. 
§ 5113 (West 2002).  However, the exception applies only if, 
among other things, the individual seeking benefits submits 
an application within one year of the date that VA makes the 
rating decision establishing the existence of the veteran's 
service-connected disability, permanent in nature.  See 
38 U.S.C.A. § 5113(b)(2)(A), (b)(3)(C).

In the present case, the Board finds that the preponderance 
of the evidence is against the appellant's claim for payment 
of Chapter 35 benefits prior to September 2, 2002.  As noted 
above, the record shows that her claim was first received on 
September 2, 2003; well more than a year after VA found the 
veteran entitled to a total disability rating, permanent in 
nature.  Thus, the exception set out at 38 U.S.C.A. § 5113 
does not apply, and her commencing date can be no earlier 
than one year before the date of her claim.

The Board has considered the appellant's argument to the 
effect that benefits should be awarded from an earlier date 
because VA did not provide her or her father with timely and 
adequate notice of her eligibility for benefits.  In this 
regard, the Board notes, first, that it is not entirely clear 
from the current record precisely what kind of notice the 
veteran received at the time of his permanent and total 
disability award in July 2000.  However, even assuming that 
the notice contained nothing pertaining to dependents' 
eligibility under Chapter 35, the appellant's claim cannot be 
granted.

The Board notes that Title 38 U.S.C.A. § 3563 requires VA to 
notify the parent of an eligible child of the educational 
assistance available under Chapter 35.  However, the statute 
does not provide any remedy for VA's failure to do so.  It 
therefore appears that the statute is merely hortatory, and 
cannot be relied upon to establish an effective date earlier 
than that otherwise permitted by statute. Cf. Andrews v. 
Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) (holding 
that the provisions of 38 U.S.C.A. § 7722(b) and (c)-which 
direct VA to distribute information pertaining to eligibility 
for benefits-are hortatory and cannot be relied upon to 
establish an effective date earlier than that otherwise 
permitted by statute); Harvey v. Brown, 6 Vet. App. 416, 424 
(1994) (holding that Chapter 30 benefits cannot be awarded on 
the basis of the VA's failure to provide a veteran with 
accurate information pertaining to eligibility).  Indeed, 
regulations specifically applicable to Chapter 35 provide 
that VA's failure to give a claimant or potential claimant 
any form or information concerning the right to file a claim, 
or to furnish notice of the time limit for the filing of a 
claim, will not extend the time for filing.  38 C.F.R. 
§§ 21.1032, 21.3030 (2005).

In sum, the Board can find no provision in law that would 
allow the appellant's claim to be granted on the basis of a 
failure to notify.  Accordingly, and because the law, as 
discussed above, does not otherwise provide for payment in 
this case prior to September 2, 2002, the claim must be 
denied.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


